Cueia pee 0‘Neall, J.
It appears very clearly, that Anson Bangs, Eli Bangs, Butler H. Bixby, and Ausburn Birdsall, in tbe months of April and May, were not in the State of South Carolina. John C. Mather, was in Anderson, South Carolina, until a few days before the issuing of the attachment; he left, professing an intention to return in a few days, leaving his baggage in the room of the hotel where he boarded. On the day of the date of the attachment, it also appears, that he was in Athens, Georgia: but at the time of the issuing of the attachment, the goods of the defendants were in the act of removal.
The attachment was issued under the fourth head of the powers of a magistrate, under the Act of 1839, to issue an attachment. Lindau vs. Arnold, 4 Strob. 492.
The information on oath to the magistrate, is in the precise words of the Act, and is sustained by the facts above alluded to in reference to John C. Mather, one of the firm of Bangs & Co.' It may be, that such a levy is only good as to him, and may not affect the other partners. But, as at present advised, we must sustain the attachment, and leave the parties to pursue such course as they may think proper as to other matters.
The motion is dismissed.
Waedlaw, Withees, WhitNee, Glovee and Muheo, JJ., concurred.

Motion dismissed.